UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-16185 PRIVIAM, INC. (Exact name of registrant as specified in its charter) New Jersey 22-3720628 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 19200 Von Karman Avenue, Suite 500, Irvine, CA (Address of principal executive offices) (949) 622-5433 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £No R The number of shares of common stock outstanding as of May 29, 2009 was Priviam, Inc. Form 10-Q For the Quarter ended March 31, 2009 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Condensed Financial Statements CondensedBalance Sheets as of March 31, 2009 (unaudited) and December 31, 2008 F-1 CondensedStatements of Operations for the Three Months Period Ended March 31, 2009 and 2008 (unaudited) F-2 CondensedStatements of Cash Flows for the Three Month Period Ended March 31, 2009 and 2008(unaudited) F-3 Notes to CondensedFinancial Statements (unaudited) F-4-F-8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3 Quantitative and Qualitative Disclosures About Market Risk 7 Item 4 Controls and Procedures 7 PART II OTHER INFORMATION Item 1 Legal Proceedings 8 Item 1A Risk Factors 8 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3 Defaults Upon Senior Securities 8 Item 4 Submission of Matters to a Vote of Security Holders 8 Item 5 Other Information 8 Item 6 Exhibits 9 SIGNATURES 10 CERTIFICATIONS 2 Item 1.Condensed Financial Statements Priviam, Inc. (formerly EncryptaKey, Inc.) (a Development Stage Company) Condensed Balance Sheets March 31, 2009 December 31,2009 Assets Current assets: Cash $ 1,503 $ 497 Prepaid expenses and current deposits 523 523 Total current assets 2,026 1,020 Fixed assets, net of accumulted depreciation of $1,329 and $837 as of 3/31/09 and 12/31/08, respectively 4,891 5,383 Total assets $ 6,917 $ 6,403 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 58,800 $ 41,570 Notes payable, net of discount 178,750 112,500 Total current liabilities 237,550 154,070 Stockholders' equity Preferred stock, $0.0001 par value, 20,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.0001 par value, 500,000,000 shares authorized, 44,193,528 and 15,762,600 shares issued and 42,305,491 and 13,874,563 shares outstanding as of 12/31/08 and 12/31/07, respectively 4,420 4,420 Additional paid-in capital 4,070,713 4,070,713 (Deficit) accumulated during development stage (4,114,380 ) (4,031,414 ) Less common stock in Treasury (1,888,037 shares) (191,386 ) (191,386 ) (230,633 ) (147,667 ) $ 6,917 $ 6,403 F-1 Priviam, Inc. (formerly EncryptaKey, Inc.) (a Development Stage Company) Condensed Statements of Operations For the three months ended June 23, 2003 March 31, (Inception) to 2009 2008 March 31, 2009 Expenses: Advertising and promotion $ - $ - $ 129,961 Depreciation 492 - 1,329 General and administrative expenses 9,112 - 477,717 Research and development - - 1,066,327 Professional fees 16,920 - 230,440 Total expenses 26,524 - 1,905,774 Other income and (expense): Interest income - - 44 Interest expense (56,442 ) - (126,303 ) Total other expenses (56,442 ) - (126,259 ) Operating loss (82,966 ) - (2,032,033 ) Extraordinary items: Loss on discontinued operations - - (2,231,657 ) Gain on forgiveness of debt - 59,478 149,310 Total other expenses - 59,478 (2,082,347 ) (Loss) before provision for taxes (82,966 ) 59,478 (4,114,380 ) Provision for income taxes - - - Net (loss) $ (82,966 ) $ 59,478 $ (4,114,380 ) Weighted average number of common shares outstanding - basic and fully diluted 25,582,154 15,476,769 Net (loss) per share - basic and fully diluted $ (0.00 ) $ 0.00 F-2 Priviam, Inc. (formerly EncryptaKey, Inc.) (a Development Stage Company) Condensed Statements of Cash Flows For the three months ended June 24, 2003 March 31, (Inception) to 2009 2008 March 31, 2009 Operating activities Net (loss) $ (82,966 ) $ 59,478 $ (4,114,380 ) Adjustments to reconcile net (loss) to net cash (used) by operating activities: Loss of discontinued operations - - - Stock issued to founders - - 3,002 Stock issued for services - - 6,172 Gain on forgiveness of debt - (59,478 ) (60,644 ) Adjustment for reverse acquisition - - 117,630 Stock issued to purchase asset - - 191,386 Depreciation and amortization 492 - 1,329 Amortization of warrants and beneficial conversion feature 56,250 - 168,750 Changes in operating assets and liabilities: Increase (decrease) in employee loans - - - Increase (decrease) in prepaid expense - - 523 Increase (decrease) in accounts payable 17,230 - 118,304 Increase (decrease) in wages payable - - - Net cash (used) by operating activities (8,994 ) - (3,567,928 ) Investing activities Treasury stock - - (191,386 ) Stock issued for asset payment - - (3,000 ) Purchase of fixed assets - - (3,126 ) Net cash provided (used) by investing activities - - (197,512 ) Financing activities Proceeds received from note payable, net 10,000 (1,204,950 ) 235,000 Stock issued to settle debt - 1,204,950 1,204,950 Purchase and cancellation of treasury stock - - (43,207 ) Issuances of common stock, net - - 2,370,200 Net cash provided (used) by financing activities 10,000 - 3,766,943 Net increase in cash 1,006 - 1,503 Cash - beginning 497 - - Cash - ending $ 1,503 $ - $ 1,503 Supplemental disclosures: Interest paid $ - $ - $ 13,556 Income taxes paid $ - $ - $ - Non-cash transactions: Stock issued to founders $ - $ - $ 3,002 Gain on foregiveness of debt $ - $ 59,478 $ 59,478 Adjustment for reverse acquisition $ - $ - $ 117,630 Stock issued for services $ - $ - $ 6,133 Stock issued to settle debt $ - $ 1,204,950 $ 1,204,950 Stock issued to purchase asset $ - $ - $ 194,386 Stock returned to treasury for sale of assets $ - $ - $ (191,386 ) Depreciation and amortization $ 492 $ - $ 1,329 Amortization of warrants and beneficial conversion feature $ 56,250 $ - $ 168,750 Number of warrants issued for financing costs - - 2,250,000 F-3 PRIVIAM, INC. (Formerly EncryptaKey, Inc.) (A Development Stage Company) Notes to Financial Statements Note 1 – Basis of presentation The interim financial statements included herein, presented in accordance with United States generally accepted accounting principles and stated in US dollars, have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein.It is suggested that these interim financial statements be read in conjunction with the audited financial statements of the Company for the period ended December 31, 2008 and notes thereto included in the Company's annual report on Form 10-K.The Company follows the same accounting policies in the preparation of interim reports. Results of operations for the interim periods are not indicative of annual results. Note 2 – History and organization of the company Priviam,
